Citation Nr: 1640475	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  09-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for spinal stenosis (congenital, mild central canal lumbar spine) ("back disability").  

3.  Entitlement to service connection for bilateral hip pain. 

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for bilateral knee pain. 

6.  Entitlement to service connection for unspecified degenerative joint disease 

7.  Entitlement to service connection for swelling of the lower legs and ankles. 

8.  Entitlement to service connection for PTSD.  

9.   Entitlement to service connection for low testosterone. 

10.  Entitlement to an increased rating for the service connected disability of intervertebral disc syndrome of the cervical spine ("neck disability"), evaluated as 10 percent disabling from November 6, 2004 to March 31, 2005; 10 percent disabling from June 1, 2005 until May 1, 2007 and 20 percent disabling for the period beginning May 2, 2007. 

11.  Entitlement to an increased rating for the service connected disability of left carpel tunnel syndrome, evaluated as noncompensable from November 6, 2004 and as 20 percent disabling from September 6, 2006.  

12.  Entitlement to an initial rating in excess of 30 percent for the service connected disability of right carpel tunnel syndrome. 

13.  Entitlement to a rating in excess of 10 percent for the service connected disability of hypertension.  

14.  Entitlement to an effective date prior to November 6, 2004 for the service connected disability of intervertebral disc syndrome of the cervical spine. 

15.  Entitlement to an effective date prior to November 6, 2004 for the service connected disability of left carpel tunnel syndrome. 

16.  Entitlement to an effective date prior to May 3, 2013 for the service connected disability of right carpel tunnel syndrome.

17.  Entitlement to an effective date prior to January 14, 2005 for the service connected disability of hypertension.  

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-Law


INTRODUCTION

The Veteran had active military service from January 2000 to February 2002 and from January 2004 to November 2004.  He had additional service with the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran filed a claim for service connection for right carpel tunnel syndrome.  However, during the course of the appeal service connection for right carpel tunnel syndrome was granted in a March 2015 rating decision.  This is considered a full grant of the benefit for this claim, and as such it is no longer before the Board.  After that grant, the Veteran filed a timely notice of disagreement and perfected the appeal as to the rating and effective date.  Accordingly, those issues are on appeal and are also listed on the title page. 

Concerning the intervertebral disc syndrome of the cervical spine, the RO initially granted service connection in an August 2006 rating decision and assigned a staged rating of 10 percent from November 6, 2004 to March 31, 2005, 100 percent from April 1, 2005 to May 31, 2005 and 10 percent from June 1, 2005.  The Veteran timely appealed the 10 percent disability rating assigned and the November 6, 2004 effective date for the grant of service connection.  During the pendency of the appeal, in a June 2011 rating decision, the RO granted an increased 20 percent evaluation for the neck effective May 2, 2007.  The Veteran's representative filed a timely notice of disagreement as to the rating and May 2007 effective date of the 20 percent rating.  The RO issued a Statement of the case and the Veteran's representative filed a substantive appeal.  Although these were perfected as separate issues, under current caselaw, a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In other words, the Veteran's claim for an increased initial, staged disability rating remains on appeal and consists of the following questions: 1) whether an evaluation in excess of 10 percent is warranted from November 6, 2004 to March 31, 2005 and 2) whether an evaluation in excess of 10 percent is warranted for the period from June 1, 2005 until May 1, 2007 and 3) whether an evaluation in excess of 20 percent is warranted for the period beginning May 2, 2007.  In other words, the appeal as to the earlier effective date for the 20 percent rating and the increased rating in excess of 20 percent are part and parcel of the appeal of the initial rating that was perfected.  The issues have been recharacterized to reflect this fact.

Similarly, concerning the left carpal tunnel syndrome, service connection was granted in August 2006 rating decision and a noncompensable rating was assigned.  During the pendency of the appeal, an increased 20 percent rating was assigned effective September 6, 2006.  Although the Veteran's representative again filed a notice of disagreement as to the rating and effective date of the 20 percent rating, as explained above, the original appeal remains in controversy as the maximum available benefit had not been awarded.  Thus, the question is whether an increased compensable rating is warranted from November 6, 2004 until September 5, 2006 and whether an evaluation in excess of 20 percent is warranted for the period beginning September 6, 2006.

The issue of a clothing allowance has been raised by the record in a May 3, 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran was provided Supplemental Statements of the Case (SOC) in September 2015. Evidence has since been added to the claims file, including records from Crestwood Medical Center, Huntsville Hospital and New Market Clinic.  Additional VA treatment records and records from Serra Catholic School have also been added.  Some of the evidence was associated with the file prior to the certification of the case to the Board in December 2015.  Furthermore, in this case, several of the Veteran's claims stem from Substantive Appeals that were filed in April 2009 and July 2011. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Given the above, the evidence is not subject to waiver and a Supplemental Statement of the Case (SSOC) is required. See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims, giving consideration to the evidence submitted after the September 2015 SSOC.  If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Appellant and his representative, and they should be afforded a reasonable opportunity for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




